Wells, J.
The defendant was a stranger to the consideration agreed on between the plaintiff and Sylvester, except as ta that part of it which he received upon the subsequent execution and delivery of the deed. To the extent of what he actually received, the plaintiff doubtless might hold him liable upon hia covenant of seisin and title. But otherwise, the measure of hia *127liability would be the actual value of the land at the time of the conveyance. Smith v. Strong, 14 Pick. 128. Byrnes v. Rich, 5 Gray, 518. Hodges v. Thayer, 110 Mass. 286.
The plaintiff has no ground to complain of the rulings at the trial.

Exceptions overruled.